Citation Nr: 1425406	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected subacromial impingement of the left shoulder with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1982 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for subacromial impingement of the left shoulder with degenerative joint disease.    

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran testified at his February 2011 Board hearing that his shoulder affects his ability to accomplish his tasks at work, he is currently working as a night supervisor at a hotel.  Therefore, a TDIU claim is not inferred.

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in September 2011 and was remanded for further development.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The September 2011 Board remand requested a new VA examination to ascertain the current status of the Veteran's service-connected subacromial impingement of the left shoulder with degenerative joint disease.  Pursuant to the Board's remand, a VA examination was conducted in October 2011.  The examiner noted the Veteran's history with regard to his left shoulder condition, and conducted range of motion testing on both shoulders.  The examiner found functional loss after repetitive use testing only in the right shoulder, a positive result in the right shoulder after Hawkins' Impingement Test (intended to signify rotator cuff tendinopathy or tear), and right acromioclavicular joint degenerative joint disease.  

However, the Board finds that the October 2011 VA examination is inadequate.  The VA examination report is inconsistent with the evidence of record which shows that the Veteran has a rotator cuff tear and acromioclavicular joint degenerative joint disease in the left shoulder.  August 2008 VA treatment reports note that x-rays of the left shoulder showed acromioclavicular arthritis, and following an MRI in October 2008, follow-up treatment from December 2008 indicates that the Veteran had extensive partial thickness rotator cuff tear in the left shoulder.  The October 2011 examiner actually notes the MRI results in the examination report, which could lead to the conclusion that the examiner simply mixed up the two shoulders, however, it is a determination that the Board cannot make on its own.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).       

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the October 2011 VA examination is inadequate, the Board finds that the claim must be remanded for a new examination. 

Additionally, the record reflects that VA treatment records from the VAMC in Tampa, and VAMC Bay Pines Health Care System were associated with the claims file.  Since the claims file is being returned, updated VA treatment records, since January 2013, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC Tampa, as well as the VAMC Bay Pines Health care System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since January 2013.

2.  After the above is completed, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected subacromial impingement of the left shoulder with degenerative joint disease.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should also identify all neurological manifestations of the Veteran's service-connected left shoulder disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



